Citation Nr: 1009744	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1969 and from January 1975 to June 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Columbia, South Carolina.  In a 
May 2009 decision, the Board reopened but denied the 
Veteran's claim for service connection for PTSD.  

The Veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  VA filed a motion to 
partially vacate and remand that portion of the Board's 
decision that denied service connection for PTSD.  In October 
2009 the Court granted the motion.

Pursuant to the Court's Order, which found that further 
evidentiary development of this case was necessary, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service record of service shows that he served 
in Vietnam from May 1, 1968 to December 9, 1969.  His primary 
duty was crawler tractor operator.  The Joint Services 
Records Research Center (JSSRC) verified that the Veteran 
reported for duty with the 595th  Engineer Company on May 12, 
1968 with a military operational specialty (MOS) of heavy 
equipment operator.

In support of his claim, the Veteran identified the following 
stressors that he allegedly experienced while in Vietnam:  
(1) he was fired on many times while working on an air 
compressor while he was assigned to the 595th Light Equipment 
Engineers from March 1968 to December 1969;  (2) he was 
exposed to combat while working as a gunner on 3/4 trucks while 
delivering supplies and equipment and otherwise participated 
in firefights, mortar and rocket attacks, and ambushes; (3) 
in April or May 1968 he helped recover bodies from a broken 
down truck in the vicinity of "Bear Cut" (sic); (4) he was 
riding in a truck that struck a land mine and was blown out 
of the truck in or about November 1968 in or around "My 
Tho" (sic); and (5) in July or August of 1969 the Veteran 
helped clean up a hospital in Cam Ranh Bay that had been 
attacked by enemy soldiers.

VA contacted the JSSRC to obtain verification of those 
stressors which were identified to within a reasonable time 
period.  Pursuant to VA's Adjudication Manual M-21, Part III, 
Chapter 5, Paragraph 5.14(c), and Manual Rewrite M21-MR Part 
IV.ii.D.14.d., this means that the claimant must indicate the 
location and approximate time frame (a 2-month specific date 
range) of the stressful event(s) in question and the unit of 
assignment at the time the stressful event(s) occurred.  
While VA provided the approximate dates of the Veteran's 
stressors to the JSSRC as reported by the Veteran, it 
mistakenly listed the Veteran's Vietnam service dates as 
April 1968 to July 1968 rather than May 1968 to December 
1969.  

While the JSSRC researched the dates that the Veteran 
provided for those of his alleged stressors for which he 
identified approximate dates, which dates extended through 
August 1969, in its motion VA nonetheless conceded that 
JSRRC's search may have failed to discover relevant 
information because the RO misidentified the dates of the 
Veteran's Vietnam service.  Therefore, they moved that the 
Board's decision be vacated and remanded to enable a new 
request to be made to the JSSRC that accurately reflects the 
dates of the Veteran's service in Vietnam.  This directive 
was incorporated by the Court in its October 2009 Order.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again contact the 
JSSRC and attempt to obtain verification 
of the Veteran's claimed stressors, 
including those detailed herein.  The 
request must specify that the Veteran 
served in Vietnam from May 1968 to 
December 1969 and must include the 
approximate dates and locations of the 
Veteran's claimed stressors to the extent 
that these details were identified by the 
Veteran.

2.  After a response is received from the 
JSSRC, the RO/AMC should readjudicate the 
Veteran's claim.  This should include 
consideration of whether any information 
obtained from the JSSRC suggests that 
additional examination or other 
development is in order.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be given a Supplemental Statement of the 
Case and an opportunity to respond 
thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


